Exhibit 10.22.3

 

AMENDED AND RESTATED LOAN AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AGREEMENT (the “Loan Agreement”) is made
effective as of the              day of August, 2005, by and between TEXTRON
FINANCIAL CORPORATION, a Delaware corporation (“Textron”), and GTA STONEHENGE,
LLC, a South Carolina limited liability company (“Borrower”).

 

RECITALS

 

A.            Pursuant to the terms of a certain Loan Agreement dated March 18,
2004 between Textron and Borrower, Textron agreed to advance to Borrower a
revolving loan in the principal amount of up to Two Million One Hundred Thousand
and 00/100 Dollars ($2,100,000.00) (the “Prior Loan Agreement”).

 

B.            Pursuant to the terms of a certain loan modification commitment
dated June 29, 2005 (the “Modification Commitment”), Textron has agreed to amend
and increase the principal amount of the revolving loan by an additional Two
Million One Hundred Thousand and 00/100 Dollars ($2,100,000.00) to provide
Borrower a revolving loan with an aggregate principal amount of up to Four
Million Two Hundred Thousand and 00/100 Dollars ($4,200,000.00) (the “Loan”). 
The Loan is evidenced and/or secured by (a) the Modification Commitment; (b) a
first lien Leasehold Mortgage, Security Agreement and Fixture Filing (“Leasehold
Mortgage”) from Borrower to Textron, dated March 18, 2004, encumbering
Borrower’s leasehold interest in and to certain real properties (the “Real
Property”) located in Richland County, South Carolina, and described more
particularly in the Leasehold Mortgage and encumbering certain personal property
described more particularly on Exhibit “B” (the “Personal Property”, with the
Real Property and Personal Property being collectively referred to as the
“Property”) to the Leasehold Mortgage, as modified by that certain Notice of
Future Advance, Note, Mortgage and Loan Document Modification Agreement of even
date herewith from Borrower (the “Mortgage Modification”) (the Leasehold
Mortgage and the Mortgage Modification are collectively referred to as the
“Leasehold Mortgage”); (c) an Assignment of Leases, Rents and Contracts dated
March 18, 2004, assigning Borrower’s interest in the leases and rents from the
Property (the “Assignment”); (d) a Revolving Promissory Note dated March 18,
2004 as amended and restated by that certain Amended and Restated Revolving
Promissory Note of even date herewith by Borrower in favor of Textron in the
principal amount of up to Four Million Two Hundred Thousand and 00/100 Dollars
($4,200,000.00) (the “Revolving Note”); (e) the Prior Loan Agreement, as amended
and restated by this Loan Agreement; and; (f) such other documents which recite
that they have been given as security for the Revolving Note (all the
aforementioned documents shall herein be referred to as “Security Documents”). 
The Revolving Note is guaranteed by Golf Trust of America, L.P., a Delaware
limited partnership (“Guarantor”), pursuant to that certain Guaranty Agreement
dated March 18, 2004, executed by Guarantor (the “Guaranty”).  The Revolving
Note, the Leasehold Mortgage, the Assignment, the Security Documents, the
Mortgage, and the Guaranty are collectively called the “Loan Documents”.

 

C.            The Modification Commitment provides that the Loan will be
disbursed to Borrower in advances, subject to the satisfaction of certain
conditions precedent.  Concurrently

 

--------------------------------------------------------------------------------


 

herewith, Textron is advancing to Borrower the initial advance in the amount of
                                           , (the “First Advance”).

 

D.            Textron and Borrower now wish to enter into this Loan Agreement,
inter alia, to set forth the terms and conditions upon which Textron will make
Advances of the Loan to Borrower after the First Advance.

 

NOW, THEREFORE, for and in consideration of the promises and covenants herein
contained, as well as the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by the parties hereto, Textron and Borrower agree as
follows:

 


1.             REVOLVING LOAN AND AGREEMENT TO ADVANCE. SUBJECT TO THE TERMS
HEREOF, ALL OR PART OF THE PRINCIPAL AMOUNT EVIDENCED BY THE REVOLVING NOTE MAY
BE BORROWED (AND TO THE EXTENT ANY PRINCIPAL AMOUNT ADVANCED IS REPAID BY
BORROWER, SUCH SUM MAY BE BORROWED AGAIN) PRIOR TO THE MATURITY DATE HEREOF, BUT
ONLY IN ACCORDANCE WITH THIS LOAN AGREEMENT AND ONLY IF BORROWER IS NOT IN
DEFAULT UNDER THE REVOLVING NOTE OR ANY OF THE OTHER DOCUMENTS SECURING OR
EXECUTED IN CONNECTION WITH THE REVOLVING NOTE. AT NO TIME HOWEVER, SHALL THE
OUTSTANDING PRINCIPAL BALANCE AT ANY POINT IN TIME UNDER THIS REVOLVING NOTE
EXCEED THE FOUR MILLION TWO HUNDRED THOUSAND AND 00/100 DOLLARS ($4,200,000.00);
PROVIDED, FURTHERMORE, UNDER NO CIRCUMSTANCE SHALL THE OUTSTANDING PRINCIPAL
BALANCE AT ANY TIME EXCEED THE AMOUNT PERMITTED UNDER THIS LOAN AGREEMENT. UPON
THE WRITTEN REQUEST OF BORROWER, AND UPON THE SATISFACTION OF EACH OF THE
CONDITIONS HEREAFTER SET FORTH, TEXTRON AGREES TO ADVANCE TO BORROWER ADDITIONAL
ADVANCES OF THE LOAN IN EXCESS OF THE FIRST ADVANCE (EACH A “REVOLVER ADVANCE”
AND, COLLECTIVELY THE “REVOLVER ADVANCES”, WITH THE FIRST ADVANCE AND REVOLVER
ADVANCES BEING COLLECTIVELY REFERRED TO AS THE “ADVANCES”) IN AN AMOUNT EQUAL TO
AT LEAST ONE HUNDRED THOUSAND DOLLARS ($100,000.00) PER ADVANCE (UNLESS LESS
THAN ONE HUNDRED THOUSAND DOLLARS ($100,000.00) REMAINS TO BE ADVANCED, IN WHICH
EVENT A LESSER AMOUNT EQUAL TO THE REMAINING AMOUNT MAY BE ADVANCED), UNTIL THE
AGGREGATE OF THE FIRST ADVANCE AND THE REVOLVER ADVANCES OUTSTANDING AT ANY TIME
TOTALS FOUR MILLION TWO HUNDRED THOUSAND AND 00/100 DOLLARS ($4,200,000.00).


 


2.             REVOLVER ADVANCES.  TEXTRON’S OBLIGATION TO FUND ANY REVOLVER
ADVANCE(S) SHALL BE CONDITIONED UPON THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS PRECEDENT WITH RESPECT TO EACH REVOLVER ADVANCE:


 


(A)           BORROWER SHALL DELIVER TO TEXTRON A COMPLIANCE CERTIFICATE IN FORM
AND CONTENT ATTACHED HERETO AS EXHIBIT A, SIGNED BY A DULY AUTHORIZED CORPORATE
OFFICER OF BORROWER, CERTIFYING THAT THE INFORMATION AND STATEMENTS THEREIN ARE
TRUE AND CORRECT.


 


(B)           BORROWER SHALL HAVE PROVIDED EVIDENCE SATISFACTORY TO TEXTRON THAT
(X) GROSS REVENUES ATTRIBUTABLE TO THE PROPERTY FOR THE MOST RECENT TWELVE (12)
MONTH PERIOD HAVE NOT DECREASED FROM GROSS REVENUES FROM ANY PRIOR TWELVE (12)
MONTH PERIOD BY THIRTY PERCENT (30%) OR MORE AND (Y) NET OPERATING INCOME
ATTRIBUTABLE TO THE REAL PROPERTY DURING THE MOST RECENT TWELVE (12) MONTH
PERIOD HAS NOT DECREASED FROM NET OPERATING INCOME FOR ANY PRIOR TWELVE (12)
MONTH PERIOD BY TWENTY PERCENT (20%) OR

 

2

--------------------------------------------------------------------------------


 


MORE.  SUCH EVIDENCE SHALL BE IN THE FORM OF THE FINANCIAL INFORMATION REQUIRED
PURSUANT TO SECTION 1.12 OF THE LEASEHOLD MORTGAGE.


 


(C)           BORROWER MUST MAINTAIN A 1.30:1 DEBT SERVICE COVERAGE RATIO (AS
DEFINED IN THE LEASEHOLD MORTGAGE) ON THE IMMEDIATELY TRAILING TWELVE MONTHS
CASH FLOW TO DRAW ANY FUTURE ADVANCES.


 


(D)           BORROWER SHALL NOT BE ENTITLED TO RECEIVE MORE THAN ONE REVOLVER
ADVANCE PER THIRTY (30) DAY PERIOD.


 


(E)           THERE SHALL NOT HAVE OCCURRED ANY EVENT OF DEFAULT UNDER THE
LEASEHOLD MORTGAGE OR ANY OTHER LOAN DOCUMENT WHICH HAS NOT BEEN CURED WITHIN
ANY APPLICABLE CURE PERIOD NOR SHALL THERE HAVE OCCURRED ANY EVENT WHICH WITH
NOTICE, THE PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT UNDER
THE LEASEHOLD MORTGAGE OR ANY OTHER LOAN DOCUMENT.


 


(F)            BORROWER SHALL HAVE DEMONSTRATED A SATISFACTORY PAYMENT HISTORY
WITH RESPECT TO THE LOAN.


 


(G)           TEXTRON SHALL HAVE DETERMINED THAT BORROWER HAS NOT DEFERRED ANY
MAINTENANCE OR OTHERWISE LIMITED EXPENSES IN ORDER TO ACHIEVE THE REQUIRED DEBT
SERVICE COVERAGE RATIO.


 


(H)           BORROWER SHALL OBTAIN AND DELIVER TO TEXTRON, AT BORROWER’S SOLE
COST AND EXPENSE, AN ENDORSEMENT TO THE MORTGAGEE’S POLICY OF TITLE INSURANCE
(THE “TITLE POLICY”) ISSUED TO TEXTRON CONCURRENTLY WITH THE EFFECTIVE DATE OF
THIS MODIFICATION, WHICH ENDORSEMENT SHALL: (I) “DOWN-DATE” THE EFFECTIVE DATE
OF THE TITLE POLICY TO THE DATE OF THE REQUESTED ADVANCE; AND (II) CONTAIN NO
ADDITIONAL EXCEPTIONS TO COVERAGE WHICH WERE NOT INCLUDED IN THE TITLE POLICY.


 

Borrower acknowledges and agrees that if any of the certifications under the
Compliance Certificate are not true and correct in all material respects, said
event shall immediately constitute a default under the Loan Documents and
immediately entitle Textron to all rights and remedies under the Loan
Documents.  Borrower acknowledges that with respect to said event, it shall not
have any notice or cure period, except for any misstatement that does not
materially adversely affect the value or operation of the Property as determined
by Textron (“Minor Breach”), in which case, Textron agrees to allow Borrower
fifteen (15) days after notice of the Minor Breach to cure said Minor Breach, or
such longer period of time as reasonably deemed necessary if Textron determines
said cure can not be effectuated within fifteen (15) days. If Borrower fails to
cure the Minor Breach within said fifteen (15) days, then Borrower shall
immediately pay back to Lender the funds disbursed by Lender in reliance upon
the Certificate containing the Minor Breach (excluding the initial advance),
together with accrued interest on said amounts based upon the Basic Interest
Rate from the date of disbursement to the date the funds are returned.

 


3.             SECURITY FOR ADVANCES.  THE ADVANCE(S) MADE BY TEXTRON SHALL BE
EVIDENCED BY THE REVOLVING NOTE AND SHALL BE SECURED BY THE LEASEHOLD MORTGAGE
AND THE OTHER LOAN

 

3

--------------------------------------------------------------------------------


 


DOCUMENTS.  THE AMOUNT OF THE ADVANCE(S) SHALL BEAR INTEREST PURSUANT TO THE
TERMS OF THE NOTE, AS OF THE DATE ON WHICH THE
ADVANCE(S) IS DISBURSED BY TEXTRON TO BORROWER.


 


4.             AUTHORITY TO REQUEST ADVANCES.  BY EXECUTION OF THIS LOAN
AGREEMENT, BORROWER AUTHORIZES TEXTRON TO MAKE THE REVOLVER ADVANCE(S) UPON THE
WRITTEN REQUEST OF W. BRADLEY BLAIR, II, OR SUCH OTHER INDIVIDUAL AS MAY
HEREAFTER BE AUTHORIZED IN A WRITTEN NOTICE BY BORROWER TO TEXTRON (AND TEXTRON
MAY RELY ON ANY SUCH DESIGNATION WITHOUT INQUIRING INTO ITS VALIDITY).  BORROWER
AGREES THAT: (A) TEXTRON IS NOT ACTING AS AGENT OR TRUSTEE FOR BORROWER;
(B) TEXTRON WILL NOT BE HELD ACCOUNTABLE FOR ANY REVOLVER ADVANCE(S) MADE IN
GOOD FAITH; (C) ALL ADVANCES MADE PRIOR TO THE RECEIPT OF WRITTEN NOTICE OF
REVOCATION OF ANY DESIGNATION PURSUANT TO THIS SECTION 3 SHALL BE DEEMED
ADVANCED IN GOOD FAITH; AND (D) RELOCATION OF THE AGENCY GRANTED HEREIN BY
BORROWER CAN BE ACCOMPLISHED ONLY BY THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO
TEXTRON.


 


5.             UNUSED LINE FEE.  BORROWER SHALL PAY TO TEXTRON A MONTHLY FEE FOR
THE UNUSED LINE (THE “UNUSED FEE”) IN ARREARS ON THE FIRST DAY OF EACH MONTH FOR
THE IMMEDIATELY PRECEDING MONTH AND ON THE MATURITY DATE.  THE AMOUNT OF THE
UNUSED FEE SHALL BE CALCULATED BY MULTIPLYING .25% PER ANNUM BY THE DIFFERENCE
BETWEEN THE LOAN AMOUNT OF FOUR MILLION TWO HUNDRED THOUSAND AND 00/100 DOLLARS
($4,200,000.00) AND THE AVERAGE OF THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN
DURING THE PRECEDING MONTH.


 


6.             REPRESENTATIONS AND COVENANTS.


 


(A)           DEPOSIT ACCOUNT.  BORROWER REPRESENTS AND WARRANTS THAT BORROWER
SHALL DEPOSIT INTO BORROWER’S OPERATING ACCOUNT MAINTAINED WITH WACHOVIA BANK,
N.A. ANY AND ALL FUNDS, REVENUE AND PROCEEDS RECEIVED FROM THE USE AND OPERATION
OF THE PROPERTY (THE “DEPOSIT ACCOUNT”).  FURTHERMORE BORROWER REPRESENTS AND
COVENANTS TO USE SAID FUNDS STRICTLY TO PAY ONLY OPERATING COSTS OF THE PROPERTY
AND THE RENT PAYMENTS DUE UNDER THE GTA LEASE (AS DEFINED IN THE LEASEHOLD
MORTGAGE), UNLESS BORROWER OTHERWISE RECEIVES LENDER’S WRITTEN CONSENT TO USE
SAID FUNDS FOR ANY OTHER PURPOSE, PROVIDED, HOWEVER, UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT UNDER THE LEASEHOLD MORTGAGE OR THE MORTGAGE), BORROWER SHALL
NO LONGER BE PERMITTED TO WITHDRAW ANY FUNDS IN SAID DEPOSIT ACCOUNT AND LENDER
MAY EXERCISE ANY AND ALL RIGHTS WITH RESPECT TO THE DEPOSIT ACCOUNT UNDER THIS
AGREEMENT, THE PLEDGE AGREEMENT AND THE DEPOSIT ACCOUNT CONTROL AGREEMENT. 
BORROWER HEREBY PLEDGES AND ASSIGNS TO LENDER AND GRANTS LENDER THE SECURITY
INTEREST IN, ALL FUNDS, REVENUES AND PROCEEDS NOW OR HEREAFTER DEPOSITED INTO
THE DEPOSIT ACCOUNT PURSUANT TO THE PLEDGE AGREEMENT DATED MARCH 18, 2004, AND
SAID PLEDGE AGREEMENT IS HEREBY RATIFIED AND REAFFIRMED.


 


(B)           COMPLIANCE WITH LAWS AND PERMITS.  THE USE OF THE PROPERTY AS A
GOLF COURSE WILL NOT VIOLATE (I) ANY APPLICABLE LAW, REGULATION, ORDINANCE OR
ORDER OF ANY KIND WHATSOEVER (INCLUDING ANY SUCH LAWS RELATING TO ZONING,
BUILDING AND ENVIRONMENTAL PROTECTION), OR (II) ANY PERMIT OR LICENSE ISSUED
WITH RESPECT TO THE PROPERTY.  THE PROPERTY IS IN COMPLIANCE WITH ALL APPLICABLE
LAWS, REGULATIONS, ORDINANCES AND ORDERS APPLICABLE THERETO, INCLUDING THE
APPLICABLE REQUIREMENTS OF THE AMERICANS WITH DISABILITIES ACT OF 1990, AS
AMENDED.  BORROWER SHALL COMPLY WITH ALL BUILDING, ZONING, PERMITTING, FIRE,
HEALTH, ENVIRONMENTAL, DISABILITY AND USE LAWS, CODES, ORDINANCES, RULES AND
REGULATIONS, WHICH ARE IN ANY WAY APPLICABLE TO THE PROPERTY, THE IMPROVEMENTS
OR ANY PART THEREOF


 


4

--------------------------------------------------------------------------------



 


(C)           PERMITS.  BORROWER REPRESENTS AND COVENANTS THAT ALL NECESSARY AND
REQUIRED FRANCHISES, LICENSES, AUTHORIZATIONS, REGISTRATIONS, PERMITS AND
APPROVALS FOR THE USE AND OCCUPANCY OF THE PROPERTY HAVE BEEN OBTAINED FROM ALL
GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER THE PROPERTY SO AS TO PERMIT
THE OPERATION OF THE PROPERTY AS HEREIN CONTEMPLATED.  BORROWER HAS PROVIDED
LENDER WITH TRUE AND CORRECT COPIES OF ALL OF THE CERTIFICATES OF OCCUPANCY AND
OTHER LICENSES, PERMITS AND APPROVALS RESPECTING THE PROPERTY, AND SUCH PERMITS
AND APPROVALS REMAIN IN FULL FORCE AND EFFECT WITHOUT MODIFICATION OR EXCEPTION.


 


7.             RECORDED DOCUMENTS.  BORROWER SHALL, OR CAUSE GUARANTOR TO, DULY
AND PUNCTUALLY PERFORM, OBSERVE AND COMPLY IN ALL MATERIAL RESPECTS WITH ALL OF
THE (I) COVENANTS, CONDITIONS AND RESTRICTIONS OF RECORD, INCLUDING BUT NOT
LIMITED TO THAT CERTAIN AMENDED AND RESTATED CLUB ACCESS AND USE AGREEMENT, AS
AMENDED BY THOSE CERTAIN AMENDMENTS TO SAME EVIDENCED BY AMENDMENT ONE,
AMENDMENT TWO AND AMENDMENT THREE, (II) EASEMENTS WHICH ARE IN ANY WAY
APPLICABLE TO THE REAL PROPERTY AND THE IMPROVEMENTS LOCATED THEREON, (III) THE
TITLE ENCUMBRANCES ENCUMBERING THE REAL PROPERTY THAT HAVE BEEN ACCEPTED BY
TEXTRON’S PURSUANT TO THE TEXTRON’S TITLE POLICY AND (IV) ALL AGREEMENTS ENTERED
INTO OR ASSUMED BY BORROWER BY GUARANTOR IN CONNECTION WITH THE REAL PROPERTY,
AND WILL NOT SUFFER OR PERMIT ANY DEFAULT OR EVENT OF DEFAULT (GIVING EFFECT TO
ANY APPLICABLE NOTICE REQUIREMENTS AND CURE PERIODS) TO EXIST UNDER ANY OF THE
FOREGOING.  FOR PURPOSES HEREOF THE DOCUMENTS REFERENCED IN (I), (II), (III) AND
(IV) ABOVE SHALL HEREINAFTER COLLECTIVELY BE REFERRED TO AS THE “RECORDED
DOCUMENTS”. BORROWER ACKNOWLEDGES AND AGREES THAT THE OCCURRENCE OF A DEFAULT
NOT CURED UNDER ANY APPLICABLE CURE PERIOD UNDER THE RECORDED DOCUMENTS SHALL
CONSTITUTE A DEFAULT UNDER THE LOAN DOCUMENTS AND ENTITLE TEXTRON TO ALL RIGHTS
AND REMEDIES UNDER THE LOAN DOCUMENTS.


 


8.             DISBURSEMENT OF ADVANCES.  AT ITS OPTION, TEXTRON MAY MAKE ALL OR
PART OF THE REVOLVER ADVANCE(S) TO BORROWER, JOINTLY TO BORROWER AND ANY PERSON
OR ENTITY TO WHOM PAYMENT OF ALL OR ANY PORTION OF ANY OF THE REVOLVER
ADVANCE(S) IS DUE, OR DIRECTLY TO ANY PERSON OR ENTITY TO WHOM ANY SUCH PAYMENT
IS DUE, AND ANY AND ALL SUCH DISBURSEMENTS SHALL BE DEEMED DISBURSED UNDER THE
LOAN AND FOR THE BENEFIT OF BORROWER ON THE DATE ON WHICH EACH SUCH DISBURSEMENT
IS MADE.  THE EXECUTION OF THIS LOAN AGREEMENT BY BORROWER SHALL, AND HEREBY
DOES, CONSTITUTE AN IRREVOCABLE DIRECTION AND AUTHORIZATION TO SO ADVANCE THE
PROCEEDS OF THE LOAN AS PROVIDED HEREIN.  NO FURTHER DIRECTION OR AUTHORIZATION
FROM BORROWER SHALL BE NECESSARY TO PERMIT SUCH DIRECT ADVANCES, AND ALL SUCH
DIRECT ADVANCES SHALL SATISFY PRO TANTO THE OBLIGATIONS OF TEXTRON HEREUNDER AND
SHALL BE SECURED BY THE LOAN DOCUMENTS AS FULLY AS IF MADE DIRECTLY TO BORROWER.


 


9.             SOLE BENEFIT.  ALL CONDITIONS TO TEXTRON’S OBLIGATIONS HEREUNDER,
INCLUDING THE OBLIGATION TO MAKE THE REVOLVER ADVANCES, ARE IMPOSED SOLELY AND
EXCLUSIVELY FOR THE BENEFIT OF TEXTRON, ITS SUCCESSORS AND ASSIGNS.  NO OTHER
PERSON OR ENTITY SHALL HAVE STANDING TO REQUIRE SATISFACTION OF THE CONDITIONS
IN ACCORDANCE WITH THEIR TERMS OR BE ENTITLED TO ASSUME THAT TEXTRON WILL REFUSE
TO MAKE THE REVOLVER ADVANCES IN THE ABSENCE OF STRICT COMPLIANCE WITH ANY OR
ALL OF THE CONDITIONS.  FURTHER, NO OTHER PERSON OR ENTITY SHALL, UNDER ANY
CIRCUMSTANCES, BE DEEMED TO BE A BENEFICIARY OF CONDITIONS, ANY AND ALL OF WHICH
MAY BE FREELY WAIVED IN WHOLE OR IN PART BY TEXTRON AT ANY TIME IF, IN TEXTRON’S
SOLE DISCRETION, TEXTRON DEEMS IT DESIRABLE TO DO SO.  IN PARTICULAR, TEXTRON
MAKES NO REPRESENTATIONS AND ASSUMES NO OBLIGATIONS AS TO ANY PERSONS OR
ENTITIES CONCERNING THE QUALITY OR CONDITION OF ANY OF THE IMPROVEMENTS NOW OR
HEREAFTER

 

5

--------------------------------------------------------------------------------


 


CONSTRUCTED ON THE REAL PROPERTY OR THE ABSENCE THEREFROM OF DEFECTS.  IN THIS
CONNECTION, BORROWER SHALL INDEMNIFY TEXTRON AND SHALL DEFEND AND HOLD TEXTRON
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, LOSSES, DAMAGES OR
EXPENSES RESULTING FROM THE DISBURSEMENT OF THE PROCEEDS OF THE LOAN OR FROM THE
CONDITION OF THE PROPERTY.


 


10.           ACCEPTABLE DOCUMENTS.  ALL DOCUMENTS, INSTRUMENTS AND MATERIALS TO
BE PROVIDED TO TEXTRON UNDER THIS LOAN AGREEMENT MUST BE ACCEPTABLE TO TEXTRON
IN ITS SOLE DISCRETION, AND THE REVOLVER ADVANCES SHALL NOT BE MADE HEREUNDER
UNLESS ALL OF SUCH CONDITIONS, INSTRUMENTS AND MATERIALS ARE ACCEPTABLE TO
TEXTRON IN ITS SOLE DISCRETION.  FOR ANY CONDITION OF THIS LOAN AGREEMENT WHICH
REQUIRES THE SUBMISSION OF EVIDENCE OF THE EXISTENCE OR NON-EXISTENCE OF A
SPECIFIED FACT OR FACTS, TEXTRON SHALL, AT ALL TIMES, BE FREE INDEPENDENTLY TO
ESTABLISH TO ITS SATISFACTION AND IN ITS ABSOLUTE DISCRETION SUCH EXISTENCE OR
NON-EXISTENCE.


 


11.           NO AGENCY.  TEXTRON IS NOT THE AGENT OR REPRESENTATIVE OF
BORROWER, AND BORROWER IS NOT THE AGENT OR REPRESENTATIVE OF TEXTRON, AND
NOTHING IN THIS LOAN AGREEMENT OR IN ANY OF THE LOAN DOCUMENTS SHALL BE
CONSTRUED TO MAKE TEXTRON LIABLE TO ANYONE FOR GOODS DELIVERED OR SERVICES
PERFORMED UPON THE PROPERTY, OR FOR DEBTS OR CLAIMS ACCRUING AGAINST BORROWER. 
NOTHING HEREIN SHALL BE CONSTRUED TO CREATE A RELATIONSHIP EX CONTRACTU, EX
DELICTO, OR OTHERWISE BETWEEN TEXTRON AND ANY PERSON SUPPLYING LABOR, MATERIALS
OR ANY OTHER ITEM TO THE PROPERTY.


 


12.           DEBTOR AND CREDITOR.  TEXTRON AND BORROWER INTEND THAT THE
RELATIONSHIP BETWEEN THEM BE THAT OF CREDITOR AND DEBTOR ONLY.  NOTHING HEREIN
NOR THE ACTS OF THE PARTIES HERETO SHALL BE CONSTRUED TO CREATE A CO-TENANCY,
PARTNERSHIP, JOINT VENTURE OR SIMILAR RELATIONSHIP BETWEEN BORROWER AND
TEXTRON.  TEXTRON SHALL HAVE NO RESPONSIBILITY WHATSOEVER FOR THE DEBTS, LOSSES,
OBLIGATIONS OR DUTIES OF BORROWER OR THE GOLF PROPERTY.  BORROWER HEREBY
INDEMNIFIES TEXTRON AND AGREES TO DEFEND AND HOLD TEXTRON HARMLESS FROM AND
AGAINST ANY LIABILITY, CLAIM, DEMAND, OBLIGATION, ASSESSMENT, LOSS, COST, DAMAGE
OR EXPENSE OF ANY NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ANY AND ALL
JUDGMENTS, DECREES, SETTLEMENTS, AWARDS, COSTS, EXPENSES, ATTORNEYS’ FEES AND
COURT COSTS), WHICH ARE INCURRED, SUSTAINED, SUFFERED, ASSERTED OR ASSESSED
AGAINST TEXTRON AS A RESULT OF ANY CLAIM, ACTION SUIT OR PROCEEDING IN WHICH IT
IS ALLEGED THAT TEXTRON HAS LIABILITY TO ANY PERSON OR ENTITY BECAUSE TEXTRON
AND BORROWER HAVE A RELATIONSHIP OTHER THAN OR IN ADDITION TO THAT OF CREDITOR
AND DEBTOR.  THE PROVISIONS OF THIS SECTION 12 SHALL SURVIVE THE REPAYMENT OF
THE LOAN.


 


13.           ASSIGNMENT.  THIS LOAN AGREEMENT MAY BE ENDORSED, ASSIGNED AND
TRANSFERRED IN WHOLE OR IN PART BY TEXTRON, AND ANY SUCH HOLDER AND ASSIGNEE OF
THIS LOAN AGREEMENT SHALL SUCCEED TO AND BE POSSESSED OF THE RIGHTS OF TEXTRON
UNDER THIS LOAN AGREEMENT TO THE EXTENT TRANSFERRED AND ASSIGNED.  THIS LOAN
AGREEMENT MAY NOT BE ENDORSED, ASSIGNED OR TRANSFERRED BY BORROWER.


 


14.           LOAN ASSUMPTION.  NOTWITHSTANDING THE PROVISIONS IN SECTION 1.15
OF THE MORTGAGE TO THE CONTRARY, TEXTRON SHALL CONSIDER A NEW BORROWER AND
GUARANTOR ASSUMING THE LOAN AND CONVERTING THE LOAN TO AN AMORTIZING LOAN,
FUNDED UP TO A MAXIMUM LOAN AMOUNT OF FOUR MILLION TWO HUNDRED THOUSAND AND
00/100 DOLLARS ($4,200,000.00); PROVIDED, A 1.30:1 DEBT SERVICE COVERAGE RATIO
TEST IS MET, AND SUBJECT TO THE ADDITIONAL CONDITIONS DESCRIBED BELOW.  TEXTRON
SHALL REQUIRE ANY PROPOSED NEW BORROWER AND GUARANTOR TO SUBMIT TO TEXTRON’S
CUSTOMARY UNDERWRITING AND APPROVAL PROCESS.  IF APPROVED, THE NEW BORROWER AND
GUARANTOR WILL


 


6

--------------------------------------------------------------------------------



 


ASSUME AN AMORTIZING LOAN BASED ON A TWENTY-FIVE (25) YEAR AMORTIZATION
SCHEDULE TO BE CALCULATED BY TEXTRON, WITH THE AMORTIZATION PERIOD TO BEGIN AS
OF THE DATE OF THE ASSUMPTION.  IF THE LOAN IS ASSUMED BY A NEW BORROWER, A ONE
TIME FIXED RATE OPTION SHALL BE OFFERED.  THE FIXED RATE WILL BE CALCULATED AT
THE TREASURY RATE PLUS FOUR AND ONE-QUARTER PERCENT (4.25%).  THE TREASURY RATE
SHALL BE CALCULATED USING LIKE-TERM TREASURY RATES THAT CORRESPOND WITH THE TERM
OF THE LOAN, WITH SUCH RATE TO BE DETERMINED THREE (3) BUSINESS DAYS PRIOR TO
THE EFFECTIVE DATE OF THE FIXED RATE.  TEXTRON SHALL NOT UNREASONABLY WITHHOLD
APPROVAL OF THE BORROWER; PROVIDED THE NEW BORROWER HAS ADEQUATE EXPERIENCE IN
THE GOLF MANAGEMENT BUSINESS, IS DEEMED TO HAVE GOOD CREDIT AND THE FINANCIAL
RESOURCES TEXTRON DEEMS NECESSARY TO HELP SUPPORT THE OPERATION, AS DETERMINED
BY TEXTRON IN ITS REASONABLE BUSINESS JUDGMENT, AND THAT PRIOR TO THE PERMITTED
ASSUMPTION OF THE LOAN THERE ARE NO UNCURED EVENTS OF DEFAULT AS OF THE
ASSUMPTION DATE.  TEXTRON MAY CHARGE THE BORROWER AN UNDERWRITING FEE OF UP TO
ONE PERCENT (1%) OF THE ASSUMED LOAN AS DETERMINED BY TEXTRON IN ITS SOLE AND
ABSOLUTE DISCRETION.  IN THE EVENT OF AN ASSUMPTION, THE TERM WILL BE RESET FOR
FIVE (5) YEARS COMMENCING AT THE TIME THE LOAN ASSUMPTION IS COMPLETED.  THE
TERMS OF THE LOAN DOCUMENTS TO BE EXECUTED BY THE NEW BORROWER SHALL PROVIDE
THAT THE NEW BORROWER SHALL PAY TO TEXTRON A PREPAYMENT FEE UPON REFINANCING THE
LOAN OR MAKING PREPAYMENTS FROM NON PROPERTY CASH FLOW AT THE RATE OF THREE
PERCENT (3.0%) OF THE OUTSTANDING LOAN BALANCE, WHICH SHALL DECLINE BY ONE
(1) PERCENTAGE POINT EACH YEAR AFTER THE ASSUMPTION UNTIL ZERO (0) PREPAYMENT
FEE IS OWED.  IF THE LOAN IS ASSUMED, THE NEW BORROWER SHALL DELIVER TO TEXTRON
AUDITED FINANCIAL STATEMENTS FOR THE NEW BORROWER AND EACH NEW GUARANTOR AND
STATEMENTS OF INCOME AND EXPENSES WITHIN NINETY (90) DAYS AT THE END OF EACH
CALENDAR YEAR WHICH WILL BE PREPARED IN A MANNER ACCEPTABLE TO TEXTRON IN ITS
SOLE AND ABSOLUTE DISCRETION.  ADDITIONALLY THE NEW BORROWER SHALL PROVIDE
MONTHLY OPERATING STATEMENTS FOR THE FACILITIES IN FORM AND CONTENT ACCEPTABLE
TO TEXTRON IN ITS SOLE AND ABSOLUTE DISCRETION.


 


15.           GUARANTOR’S CONSENT.  GUARANTOR HEREBY JOINS INTO THIS AGREEMENT
TO CONSENT TO THE TERMS AND CONDITIONS HEREOF, INCLUDING, BUT NOT LIMITED TO THE
TERMS OF SECTION 6(A) HEREOF.


 


16.           ENTIRE AGREEMENT.  THIS AGREEMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AGREEMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AGREEMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS WITH THE PARTIES HERETO.  THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO.  THIS AGREEMENT SHALL SUPERSEDE AND CONTROL
OVER THE SIMILAR PROVISIONS SET FORTH IN THE COMMITMENT.


 


17.           NOTICES.  ALL NOTICES HEREUNDER SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN AND RECEIVED IF DELIVERED IN ACCORDANCE WITH THE PROVISIONS SET FORTH IN
SECTION 3.7 OF THE LEASEHOLD MORTGAGE.  NOTICE PROVISIONS CONTAINED THEREIN AND
RELATING (I) TO BORROWER THEREUNDER SHALL BE APPLICABLE TO BORROWER, AND (II) TO
TEXTRON THEREUNDER SHALL BE APPLICABLE TO TEXTRON.


 


18.           WAIVER OF CONDITIONS.  ANY CONDITION IMPOSED HEREIN BY TEXTRON
MAY, IN TEXTRON’S SOLE DISCRETION, BE WAIVED BY TEXTRON IN A WRITING SPECIFYING
THE CONDITION WAIVED. 

 

7

--------------------------------------------------------------------------------


 


NO WAIVER OF ANY CONDITION SHALL, UNLESS SAID WAIVER SO STATES, CONSTITUTE A
WAIVER OF THE CONDITION IN QUESTION IN THE FUTURE.  FURTHER, NO ADVANCE OF THE
PROCEEDS OF THE LOAN SHALL CONSTITUTE A WAIVER OF ANY OF THE CONDITIONS OF
TEXTRON’S OBLIGATION TO MAKE FURTHER ADVANCES OF THE LOAN.


 


19.           HEADINGS.  THE HEADINGS OF THE SECTIONS OF THIS LOAN AGREEMENT ARE
FOR THE CONVENIENCE OF REFERENCE ONLY, ARE NOT TO BE CONSIDERED A PART HEREOF
AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE TERMS HEREOF.


 


20.           CONFLICT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY OTHER TERMS OF THE LOAN DOCUMENTS, THE TERMS OF THIS AGREEMENT
SHALL GOVERN AND CONTROL.


 


21.           FURTHER ACTS.  BORROWER AGREES TO EXECUTE AND DELIVER TO TEXTRON
FROM TIME TO TIME SUCH CERTIFICATIONS AS TEXTRON MAY REASONABLY REQUEST WITH
RESPECT TO THE PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THE LOAN DOCUMENTS.  IN ADDITION, BORROWER AGREES TO EXECUTE AND DELIVER TO
TEXTRON FROM TIME TO TIME SUCH OTHER DOCUMENTS AND INSTRUMENTS AS MAY BE
REASONABLY REQUESTED IN ORDER TO EFFECTUATE THE TERMS OF THIS AGREEMENT.


 


22.           PARTIAL INVALIDITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS
LOAN AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID
UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS LOAN AGREEMENT SHALL BE
PROHIBITED BY OR INVALID UNDER SUCH LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO
THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER
OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS LOAN AGREEMENT.


 


23.           TIME OF ESSENCE.  TIME SHALL BE OF THE ESSENCE WITH RESPECT TO ANY
PAYMENT OR PERFORMANCE DUE FROM BORROWER HEREUNDER.


 


24.           GENDER.  WHENEVER THE SINGULAR AND PLURAL NUMBER, OR THE
MASCULINE, FEMININE OR NEUTER GENDER IS USED HEREIN, IT SHALL LEGALLY INCLUDE
THE OTHER.


 


25.           NO AMENDMENTS.  NEITHER THIS LOAN AGREEMENT NOR ANY PROVISION
HEREOF MAY BE CHANGED, WAIVED, DISCHARGED, MODIFIED OR TERMINATED ORALLY, BUT
ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF
THE CHANGE, WAIVER, DISCHARGE, MODIFICATION OR TERMINATION IS SOUGHT.


 


26.           GOVERNING LAW.  THIS LOAN AGREEMENT HAS BEEN EXECUTED AND
DELIVERED IN, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF SOUTH CAROLINA.  BORROWER AND TEXTRON ACKNOWLEDGE THAT THEY HAVE
BOTH PARTICIPATED IN THE DRAFTING OF THIS LOAN AGREEMENT AND THAT NEITHER
TEXTRON NOR BORROWER SHALL BE ENTITLED TO THE BENEFIT OF THE LEGAL PRINCIPLE
THAT A DOCUMENT IS TO BE CONSTRUED AGAINST ITS DRAFTSMAN.


 


27.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.

 

8

--------------------------------------------------------------------------------


 


28.           WAIVER OF TRIAL BY JURY.


 

FOR AND IN CONSIDERATION OF TEXTRON’S ADVANCEMENT AND MODIFICATION OF THE LOAN,
THE BORROWER, BEING AN EXPERIENCED PARTICIPANT IN SOPHISTICATED REAL ESTATE
VENTURES, AND HAVING CONSULTED WITH COUNSEL OF ITS CHOOSING, HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION OR PROCEEDING (1) BROUGHT BY
THE BORROWER, TEXTRON OR ANY OTHER PERSONS RELATING TO (A) THE LOAN (B) THE
SECURITY DOCUMENTS OR (2) TO WHICH TEXTRON IS A PARTY.  THE BORROWER HEREBY
AGREES THAT THIS DOCUMENT CONSTITUTES A WRITTEN CONSENT TO WAIVER OF TRIAL BY
JURY, AND THE BORROWER DOES HEREBY CONSTITUTE AND APPOINT TEXTRON ITS TRUE AND
LAWFUL ATTORNEY IN FACT, WHICH APPOINTMENT IS COUPLED WITH INTEREST, AND THE
BORROWER DOES HEREBY AUTHORIZE AND EMPOWER TEXTRON, IN THE NAME, PLACE, AND
STEAD OF THE BORROWER, TO FILE THIS DOCUMENT WITH THE CLERK OR JUDGE OF ANY
COURT OF COMPETENT JURISDICTION AS A WRITTEN CONSENT TO WAIVER OF TRIAL BY
JURY.  THE BORROWER ACKNOWLEDGES THAT ITS WAIVER OF TRIAL BY JURY HAS BEEN MADE
KNOWINGLY, INTENTIONALLY AND WILLINGLY BY BORROWER AS PART OF A BARGAINED FOR
LOAN TRANSACTION.

 

[Signature page follows.]

 

9

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED as of the date first above written.

 

 

Witnesses:

 

TEXTRON: 

 

 

 

 

 

TEXTRON FINANCIAL

 

 

CORPORATION, a Delaware corporation

Print Name:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

Print Name:

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

GTA STONEHENGE, LLC, a

Print Name:

 

 

South Carolina limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

Print Name:

 

 

 

W. Bradley Blair, II

 

 

 

 

President

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

GOLF TRUST OF AMERICA, L.P., a

Print Name:

 

 

Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

GTA GP, Inc., a Maryland corporation

 

 

 

 

 

  By:

/s/ W. Bradley Blair, II

 

Print Name:

 

 

 

W. Bradley Blair, II

 

 

 

 

President

 

10

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Borrower’s Compliance Certificate

 

Borrower hereby certifies, represents and warrants to Textron in connection with
a requested Revolver Advance in the amount of $                     pursuant to
the terms of the Loan Agreement as to the following items:

 

(a)           The Borrower has sufficient cash flow to meet a Debt Service
Coverage Ratio (as defined below) of at least 1.30 for the most recent twelve
(12) months immediately preceding the month of this Revolver Advance.  As used
herein, the term “Debt Service Coverage Ratio” means the ratio of “Net Operating
Income” for the previous twelve (12) months to “Annual Debt Service”.  The term
“Net Operating Income” means all of Borrower’s income from the operation and
management of the Property after deducting all operating expenses, but before
deducting income taxes, depreciation, and annual debt service.  The term “Annual
Debt Service” means all principal, interest and other payments due by Borrower
on all indebtedness of Borrower, including, without limitation, the Loan and the
requested Revolver Advances, and shall be calculated based upon the greater of
eight percent (8%) or the Basic Interest Rate (as defined in the Note) at the
time of the Revolver Advance.  For purposes of calculating the Debt Service
Coverage Ratio, operating expenses shall be deemed to include (i) capital
improvements (or a reserve therefor) in the amount of two percent (2%) of annual
gross revenue from the collateral securing the Loan (the “Collateral”), and
(ii) management compensation in an amount equal to the greater of management
compensation actually paid or three percent (3%) of annual gross revenues from
the Collateral.

 

(b)           Borrower’s (x) gross revenues attributable to the Property for the
most recent twelve (12) month period have not decreased from gross revenues from
any prior twelve (12) month period by thirty percent (30%) or more and (y) Net
Operating Income attributable to the Real Property during the most recent twelve
(12) month period has not decreased from Net Operating Income for any prior
twelve (12) month period by twenty percent (20%) or more. To the extent
requested by Textron, Borrower shall provide such evidence of same in the form
of the financial information required pursuant to Section 1.12 of the Leasehold
Mortgage.

 

(f)            There has been no material adverse change in the business or
financial condition (and physical condition with respect to the Property) of
Borrower, the Property or Guarantor.

 

(g)           All warranties and representations contained in the Loan Documents
are true and correct on and as of the date hereof.

 

(h)           Borrower represents that no work has been done for which a
construction or mechanic’s lien exist which has not been paid for in full.

 

11

--------------------------------------------------------------------------------


 

(j)            Borrower has not deferred any maintenance or otherwise limited
expenses in order to achieve the required Debt Service Coverage Ratio.

 

Borrower acknowledges that this Compliance Certificate is given to induce
Textron to extend a Revolver Advance (as defined in the Loan Agreement between
Borrower and Textron) and Textron is relying on same in extending said Revolver
Advance.

 

 

BORROWER: 

 

 

 

 

 

GTA STONEHENGE, LLC, a
South Carolina limited liability company

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

 

W. Bradley Blair, II

 

 

President

 

12

--------------------------------------------------------------------------------